Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel withdrawn claims 19-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require a deposition apparatus comprising:
A PVD chamber with upper electrode with DC power to generate plasma;
A pedestal to support a substrate, with a surface parallel the upper electrode;
A cover on the uppermost surface of the pedestal including a plurality of concentric electrodes;
A stress tuner with match network connected to the plurality of electrodes to independently adjust RF voltage to at least one of the plurality of electrodes and ground;
A controller for the stress tuner to adjust stress levels based on a stress profile at annular areas across the film formed.

The closest available prior art discloses knowledge in the art of PVD chambers with upper electrodes and substrate supports with concentric electrodes (see prior office action) and use of stress profile tuners with respect to RF power and ground for the substrate support (see prior office action).  However, none of the prior art teaches nor suggests all of these features and a controller for the stress profile tuner, the controller operating based on a stress profile at a plurality of annular/circular areas across the film during deposition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794